Title: To Thomas Jefferson from John Trumbull, 10 March 1802
From: Trumbull, John
To: Jefferson, Thomas


            Sir
              London March 10th: 1802.
            Communications are preparing by the Board of Commissioners acting under the 7th. article of the Treaty between the U.S. of America & Great Britain, to Mr King the American Minister here;—and by the American Comrs. to Mr Madison the Secry. of State, explaining the doings of the Board, in respect to the appointment of Mr. G. W. Erving to the double Office of Agent for American Claims, & Assessor to the Board.
            Since I have had the honor to hold the Office of 5th. Commissioner, I have cautiously abstained from holding any correspondence with the government of either Nation, on subjects relating to the Business of the Commission, lest in so doing I should seem to depart from that strict impartiality which the nature of my situation renders my first Duty; the present occasion however seems to justify a departure from that rule, and you will permit me to offer some explanations which appear to be proper for me to give, & which could not possibly have been known to, or probably contemplated by the Secretary of State, at the time these appointments took place.
            
            When the Board of Commissioners entered upon its duties, it soon became conscious of a material want of commercial information;— the Members named by both Nations were all educated to the Law, & of course did not possess that mercantile knowledge, a necessity of which became evident at every step of its progress; and my former habits of Life, qualified me as little, for investigations which required not merely a general knowledge of mercantile transactions, but an accurate & practical acquaintance with the particular customs, & detail of the trade between the U.S. & the West Indies, in an especial manner.
            The Board therefore determined, after mature deliberation, to adopt the practise of Admiralty Courts and to name two Merchants (one from each nation) as Assessors, whose duty it should be, (when the Board had determined that compensation was due in any case,) to examine the Accounts referred to them in such case by the Board, and to make up what should appear to them, to be a just account of the Amount of Loss, & report the same to the Board;—Claimants or their Agents were directed to attend the Merchants with their Accounts and Vouchers, & to give such further explanations as by them might be required:—And in order to gain all possible certainty of Equity & Correctness, it was further determined, that every Report of the Merchants, before it was acted upon by the Board, should be referred to the Agent of the opposite Party, in order that He might examine, & state in writing his objections to, the same.
            When Mr Erving’s credentials were presented to the Board, One of the British Commissioners observed the incompatibility of the two Offices of Agent & Assessor, and the impossibility of uniting them in one Person, without not only departing from the Orders of the Board, but violating the rules of just and equitable proceeding, inasmuch as its Effect would be to render the Claimant or his Agent, the Judge in his own Cause;—& added that should the Board conceive it proper to receive Mr. Erving in both Characters, (which He did not expect) it certainly would become the indispensable duty of the Agent of the British Government, to object in the strongest manner to the first report which should be referred to him, in which it should appear that Mr. Erving had assisted.  This argument I believe had its just weight with every member of the Commission;— to me I confess it appeared to be unanswerable; I felt, that should the occasion arise, it would be my duty to acknowledge the full extent of its force, and to act accordingly:—and I therefore cordially & pointedly joined in recommending to Mr. Erving the Step which He has taken, and which I think does honor to his Judgment & his Moderation.
            Permit me Sir! personally to repeat the assurance which as a Member of the Board, I have already given officially, (and in which I am sure that every Member as well British as American heartily joined) that on this occasion, I have felt a sincere regret in doing what may be supposed to bear the most distant appearance of disrespect to the American Government:—a sense of Duty, and an earnest desire to guard against whatever might become a ground of future misunderstanding & embarrassment in this delicate Business, have alone influenced my conduct.
            May I beg your indulgence while I add a few words on the subject of Mr: Cabot—I do not remember ever to have seen him, until we met in London, on this business, nor have I since had other connexion with him, than of an official nature;—but in the course of his Official attendance on the Board, He has displayed such accurate knowledge of the Business entrusted to him, united with indefatigable industry; such suavity of manners, united with decent firmness;—& has in the course of several years experience acquired such facility order & dispatch, that I do not think it possible to replace him without manifest disadvantage; for even if other Men of equal knowledge may be found, yet no talents can supply the place of his experience; and the delay which would necessarily arise from putting the business into new hands would alone be an evil of no inconsiderable magnitude: But I am at liberty to say further, (what is no common advantage) that Mr. Cabot possesses the confidence of both parties:— And as the emolument which the Board has offered him, may not be sufficient to induce him to leave his numerous Family & his Business in America, I must beg leave to express my earnest hope that the Government of the United States will think fit to make such addition thereto as shall prevail upon him to resume his Services.
            In speaking thus favorably of Mr. Cabot, I beg to assure you that I am not influenced by friendship or undue partiality, but by a full persuasion, grounded on knowledge, that his Assistance will essentially promote the equitable, satisfactory, & speedy termination of this very delicate Business.
            Permit me to indulge the Hope that I still retain in your good opinion that place which I flatter myself I formerly had the Honor to hold, & which I should deeply regret to lose by any circumstance or Action:—and to assure you of the grateful Respect & Esteem with which I have the Honor to be
            Sir Your much obliged and faithfull Servant
            Jno: Trumbull
          